[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT                           FILED
                                                                  U.S. COURT OF APPEALS
                       ------------------------------------------- ELEVENTH CIRCUIT
                                                                        JAN 17, 2007
                                    No. 06-12849
                                                                     THOMAS K. KAHN
                              Non-Argument Calendar
                                                                          CLERK
                       --------------------------------------------

                  D.C. Docket No. 05-00921-CV-ORL-22-JGG

JACK CATALDO,

                                                                Plaintiff-Appellant,

                                         versus

ST. JAMES EPISCOPAL SCHOOL,

                                                                Defendant-Appellee.

                      -------------------------------------------
                   Appeal from the United States District Court
                        for Middle the District of Florida
                       ------------------------------------------

                                (January 17, 2007)

Before EDMONDSON, Chief Judge, TJOFLAT and HULL, Circuit Judges.

PER CURIAM:

      Plaintiff-Appellant Jack Cataldo, proceeding pro se, appeals the dismissal of

his Title VII complaint and the denial of his request for appointed counsel. No

reversible error has been shown; we affirm.
      Cataldo filed suit claiming that Defendant-Appellee St. James Episcopal

School (“St. James”) terminated his employment as a part-time guitar teacher

based on discriminatory reasons -- religion, gender, gender plus marital status,

gender plus pre-school aged child -- in violation of Title VII, 42 U.S.C. § § 2000e

et seq. Cataldo also alleged that St. James refused to rehire him in retaliation for

his threat to file an official complaint and to picket the school.

      Before filing his Title VII suit in federal district court, Cataldo filed with the

Florida Commission on Human Relations (“FCHR”) a charge of religious, gender

and marital status discrimination against St. James based on his termination (the

“State proceedings”). Briefly stated, Cataldo claimed his was discriminated

against because of his (i) Hindu faith; (ii) status as a male; (iii) status as an

unmarried male; and (iv) status as an unmarried male seeking custody of his child.

An evidentiary hearing was held before an administrative law judge (“ALJ”).

During the hearing, the ALJ determined that the religious discrimination claim

was due to be dismissed because St. James was exempt from religious

discrimination claims under Chapter 760 of the Florida statutes. At the conclusion

of the hearing, the ALJ issued a recommended order concluding that Cataldo had

failed to establish a prima facie case on his other discrimination claims. The ALJ

also concluded that even had Cataldo established a prima facie case of

                                            2
discrimination, St. James proffered a legitimate, nondiscriminatory reason -- an

arrest record for domestic violence -- for its decision to discharge Cataldo. The

FCHR adopted the ALJ’s findings of fact and conclusions of law. Cataldo

appealed the FCHR order to the Fifth District Court of Appeal. After oral

argument, the FCHR order was affirmed.

         St. James filed a motion to dismiss Cataldo’s federal suit arguing that

principles of collateral estoppel barred the relitigation of Cataldo’s claims. The

district court agreed and granted the motion.

         The Full Faith and Credit Clause, U.S. Const., Art. IV, implemented by 28

U.S.C. § 1738,1 requires that federal courts afford the same full faith and credit to

state court judgments that would be given by other courts of that state. Dean

Witter Reynolds Inc. v. Byrd, 105 S. Ct. 1238, 1243 (1985). And, the Supreme

Court has determined that Title VII claims are subject to the commands of section

1738. See Kremer v. Chem. Constr. Corp., 102 S. Ct. 1883, 1893-96 (1982). A

state court decision upholding an administrative body’s findings has preclusive

effect in a later federal judicial proceeding when two conditions are met: (1) the

  1
      28 U.S.C. § 1738 provides:

                Such Acts, records and judicial proceedings ... shall have the full faith
                and credit in every court within the United States and its Territories
                and Possessions as they have by law or usage in the courts of such
                State, Territory, or Possession from which they are taken.

                                                   3
state court decision would bind courts of that state; and (2) the state proceedings

resulting in the decision comported with due process. Maniccia v. Brown, 171
F.3d 1364, 1368 (11th Cir. 1999). For collateral estoppel to apply, Florida law

requires that an identical issue be fully litigated by the same parties or their privies

and that a final decision be rendered by a court of competent jurisdiction. See

Quinn v. Monroe County, 330 F.3d 1320, 1329 (11th Cir. 2001).

       Cataldo’s federal religious discrimination claim shares an identity of facts

and parties with his religious discrimination claim in the State proceeding.

Cataldo argued before the district court and argues on appeal that this issue was

not litigated fully in the State proceeding because the ALJ decided the issue on a

motion to dismiss. The ALJ, after hearing oral argument on the issue, concluded

that St. James could have committed no discrimination on the basis of Cataldo’s

religion because St. James was exempt from coverage under the Florida Civil

Rights Act as a religious educational institution. By virtue of this finding, St.

James is also exempt from coverage under Title VII. See Wilbur v. Correctional

Servs. Corp., 393 F.3d 1192, 1195 n.1 (11th Cir. 2004). Our review of the State

proceeding confirms the district court’s conclusion that Cataldo was afforded a

full and fair opportunity to litigate this claim before the ALJ consistent with due




                                           4
process standards. Cataldo’s religious discrimination claim was due to be

dismissed for failure to state a claim.

        Cataldo’s gender, gender plus marital status and gender plus pre-school-

aged-child discrimination claims also share an identity of facts and parties with his

corresponding discrimination claims in the State proceeding. And here, too, the

ALJ’s findings are dispositive of Cataldo’s claims. In addition to finding that

Cataldo failed to establish a prima facie case on the gender and gender plus marital

status claims in the State proceeding,2 the ALJ determined that even if a prima

facie case could be shown, St. James “presented a legitimate, nondiscriminatory

reason for discharging [Cataldo] based on his arrest record for domestic violence.”

The issue of whether St. James’s proffered reason for terminating Cataldo -- his

arrest record -- was a pretext for discrimination was litigated fully before the ALJ,

determined adversely to Cataldo, and affirmed by the FCHR and the Fifth District

Court of Appeals. Cataldo’s gender, gender plus marital status and gender plus

pre-school aged child claims were due to be dismissed for failure to state a claim.




    2
      We recognize that no exact correspondence exists with the claims in the State proceeding
because Cataldo added a gender plus pre-school-aged-child discrimination claim in the federal suit.
But it necessarily follows from Cataldo’s inability to show a similarly situated employee outside the
protected class on his gender and marital status claims that he could show no similarly situated
employee outside the protected class on the more specific gender plus pre-school-aged-child charge.

                                                 5
       Cataldo argues that collateral estoppel can have no application to his

retaliation claim because he made no retaliation claim in the State proceedings.

Cataldo is correct that he uses the term “retaliation” for the first time in his Title

VII amended complaint; he fails to recognize, however, that he argued in the State

proceeding that St. James refused to give him his job back and refused to

reconsider him for the position despite his girlfriend’s willingness to explain the

circumstances (and presumably exculpate Cataldo) of the domestic violence

charge. The ALJ heard testimony about Cataldo’s efforts to convince St. James to

rehire him and testimony about Cataldo’s menacing behavior when he was fired

and about his threats to picket the school and otherwise create bad publicity. The

ALJ determined that the discharge decision was based on Cataldo’s criminal

history report and that Cataldo’s post-discharge conduct confirmed the discharge

decision.

       Cataldo’s complaint suggests that he threatened to file a discrimination

charge and, as a consequence of that threat, St. James advised that they would

never give him his job back.3 But the ALJ findings make clear that Cataldo’s

criminal history report and behavior cemented St. James’s decision to not re-



  3
   We note that Cataldo testified before the ALJ that he threatened to picket and otherwise to bring
bad publicity to St. James; this testimony made no mention of a threat to file a discrimination charge.

                                                  6
employ Cataldo. Even if we were to accept that Cataldo threatened to engage in

protected activity, Cataldo points to no adverse employment act post-dating his

termination. And even if we were to assume, arguendo, the requisite adverse

employment act, Cataldo’s retaliation claim is defeated because he can show no

causal link between the alleged failure to rehire and protected expression. The

ALJ’s factual findings that St. James severed permanently its employment

relationship with Cataldo based on legitimate non-discriminatory reasons negate

causality. We see no reversible error in the district court’s dismissal of the

retaliation claim.

       Cataldo also contends that the district court’s failure to appoint him counsel

is grounds for reversal.4 According to Cataldo this case was far too complex for a

layman to handle in the light of all the motions filed by St. James and other

demands on his time.

       We review a district court’s denial of a motion to appoint counsel for abuse

of discretion. See Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). A plaintiff

has no constitutional right to appointed counsel in a civil case. Dean v. Barber,


   4
     We doubt that this issue properly is before us. The magistrate judge -- not the district court
judge -- denied Cataldo’s motion to appoint counsel; Cataldo failed to appeal that denial to the
district court. See Fed.R.Civ.P. 72(a); Farrow v. West, 320 F.3d 1235, 1249 n.21 (11th Cir. 2003)
(in a civil case “[a] party failing to appeal a magistrate judge’s order in a nondispositive matter to
the district court may not raise an objection to it on appeal to a circuit court.”).

                                                  7
951 F.2d 1210, 1216 (11th Cir. 1992); and counsel may only be appointed in

exceptional circumstances. Bass, 170 F.3d at 1320. Cataldo fails to establish

exceptional circumstances. No doubt Cataldo “would have been helped by the

assistance of a lawyer,” but his case was not so unusual, novel or complex “that

the district court abused its discretion by refusing to appoint counsel.” Id.

      AFFIRMED.




                                          8